DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 12/13/2017 and the Remarks and Amendments filed on 3/7/2022.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12-17, 26-28, and 30-32 are rejected under 35 U.S.C. § 103 as being obvious over Lysiak (Lysiak et al., “Optimal selection of ensemble classifiers using measures of competence and diversity of base classifiers”, Feb. 27, 2014, Neurocomputing, Volume 126, pp. 29-35, hereinafter “Lysiak”) in view of Lin et al. (US 8311967 B1, hereinafter “Lin”), and Hu et al. (US 20180285764 A1, hereinafter “Hu”).


Regarding claim 1, Lysiak discloses [a] system comprising: (Abstract; “In this paper, a new probabilistic model using measures of classifier competence and diversity is proposed. The multiple classifier system (MCS) based on the dynamic ensemble selection scheme was constructed using both developed measures”, which discloses a multiple classifier system for selecting an ensemble of classifiers)
a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: (Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, by virtue of the experiments being performed in MATLAB, a memory and processor that execute computer executable components.  Examiner notes that it is inherent that the Lysiak reference inherently uses a processor and memory to conduct the experiments performed in the paper in MATLAB)
an identification component that identifies models, wherein the models respectively comprise model components (Page 31, Column 1; “Let a pool of classifiers, i.e. a set of trained classifiers Ψ ¼ fψ1; ψ2; …; ψLg, be given. Let ψl : X-M ð1Þ be a classifier that produces a vector of discriminant functions ½dl1ðxÞ; dl2ðxÞ; …; dlMðxÞ for an object described by a feature vector xAX ”, which discloses the identification of a pool of classifiers of a set of models that are used in the analysis, the pools of classifiers comprising respective model components that are, under a broadest reasonable interpretation of the claim language, model configurations in that they produce a vector of discriminant functions for an object described by a feature vector; and Page 32, §4.1; “20 pruned decision tree classifiers with Gini splitting criterion” and “nine classifiers”, which further discloses, under a broadest reasonable interpretation of the claim language, the identification of a set of models (by virtue of them being used in the experiment) that comprise model components in the form of model configurations; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “identification component” which is a generic computing element that is inherently used in the experiment of Lysiak)
a determination component that determines, using the cognitive exploration system [[comprising the neural network]], the model relations among the respective model components and the model-related data, (Page 31, Column 1; “According to the presented concept, using probabilities (10), first we calculate pairwise diversity at the point xAX for all pairs of base classifiers ψl and ψk from the pool Ψ”, the pairwise diversity being the determination of one or more model relations among respective model components or model configurations; and Page 30, Equation 2; the equation is, under a BRI, the ML algorithm or classifier that determines model relations among the model components and model-related data to determine the appropriate ensemble of classifiers, and the “cognitive exploration system” is interpreted as software or a machine learning algorithm in view of paragraph [0028] of the originally filed specification; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “determination component” which is a generic computing element that is inherently used in the experiment of Lysiak)
wherein the model relations comprise vectors of component relations between respective pairwise ones of the model components and the model-related data; and (Page 31, Column 1; “According to the presented concept, using probabilities (10), first we calculate pairwise diversity at the point xAX for all pairs of base classifiers ψl and ψk from the pool Ψ”, the pairwise diversity being the model relations; and Page 31, Equation 11; the equation, under a broadest reasonable interpretation of the claim language in view of the specification, computes a pairwise diversity that is one or more model relations that comprise a vector of component relations between respective pairwise ones of the model components (or model configurations).  The computed pairwise diversity metric results in the “vector”).
Lysiak fails to explicitly disclose but Lin discloses a suggestion component that receives a user query for suggested models, wherein the user query comprises model-related data; (Figure 7, Element 702; the figure discloses a suggestion component 702 that receives, under a BRI, a user query for suggested models, wherein the user query or request comprises model0related data such as an input type)
a learning component trains a cognitive exploration system [[comprising a neural network]] to determine model relations among the model components and the model-related data (Figure 5, Element 504;  the figure discloses, under a broadest reasonable interpretation of the claim language, training a cognitive exploration system (interpreted as software or a machine learning algorithm in view of paragraph [0028] of the originally filed specification) or “predictive model” to determine model relations among model components and model-related data; and Column 6, Lines 21-26; “The client computing system 204a is a computing system that uploads training data to the dynamic predictive modeling server system 306 to train one or more predictive models, and can be one of the client computing systems 204a-c, in this case 204a, described in reference to FIG. 2”; and Column 8, Lines 37-41 and Lines 56-61)
the suggestion component responds to the user query with the suggested models comprising a subset of the models selected, using the cognitive exploration system [[comprising the neural network]],  based on the vectors of component relations (Figure 7, Element 706; the figure discloses, under a BRI, responding to the user query 702 with the suggested or matched models 706 comprising a subset of models selected based on the vectors of component relations or model matching characteristics; and Column 20, Lines 22-30; “If the output type is not indicated (“No” branch of Step 706), then the input type (or types) can be used to determine what types of predictive outputs are available given the input type and the Subscription models included in the repository 104 (Step 708). For example, the model matching engine 105 can query the database that describes the trained models included in the repository 104 to find those with input types that match the input type (or types) received from the client Subscriber computing system”, the input types being in the form of a vectors of component relations; and Column 10, Lines 23-32; “Referring again to FIG. 5, each trained model is assigned a score that represents the effectiveness of the trained model. As discussed above, the criteria used to estimate effectiveness can vary. In the example implementation described, the criterion is the accuracy of the trained model and is estimated using a cross-validation score. Based on the scores, a trained predictive model is selected (Step 508). In some implementations, the trained models are ranked based on the value of their respective scores, and the top ranking trained model is chosen as the selected predictive model”)
Lysiak and Lin are analogous art because both are concerned with intelligent model selection.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning and model selection to combine the training and model suggestion of Lin with the system of Lysiak to yield the predictable result of a suggestion component that receives a user query for suggested models, wherein the user query comprises model-related data; a learning component trains a machine learning algorithm to determine model relations among the model components and the model-related data; the suggestion component responds to the user query with the suggested models comprising a subset of the models selected based on the vectors of component relations, where in the subset of the models are dissimilar to the model-related data according to a tolerance parameter. The motivation for doing so would be to select from a plurality of trained predictive models (Lin; Abstract).
Lysiak and Lin fail to explicitly disclose but Hu discloses a cognitive exploration system comprising a neural network ([0039]; “Example algorithm types include classification, clustering, deep neural network (DNN), convolutional neural network (CNN), and recurrent neural network (RNN)”, the cognitive exploration system is broadly interpreted to be a machine learning algorithm that includes at least a neural network)
where in the subset of the models are selected to be dissimilar to the model-related data according to a tolerance parameter indicative of degree of similarity (Figure 1, Element 130; the figure discloses, under a broadest reasonable interpretation of the claim language, selecting a subset or at least one model of the models to be dissimilar to the model-related data (model dissimilarity values) according to a tolerance parameter indicative of a degree of similarity; and [0012]; “Optionally, in any of the preceding embodiments, the selecting comprises computing products for the first model node, wherein each product in the products is computed by multiplying the model dissimilarity value for each one of the model pairs and the path length for a shortest path between the first model node and one of the other model nodes that represents the different model. Optionally, the at least one model included in the recommendation includes at least one model that is associated with a product of the products having a value less than a threshold value” (emphasis added), the threshold value being, under a broadest reasonable interpretation of the claim language, the tolerance parameter that is indicative of a degree of similarity or dissimilarity, and this tolerance parameter indicates the degree of similarity because it is based on a product of model dissimilarity values and path lengths between models; and Abstract; “At least one of the different models is selected based on the model dissimilarity values and the path length”).
Lysiak, Lin, and Hu are analogous art because all are concerned with intelligent model selection.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning and model selection to combine the neural network and selecting a subset of model that are dissimilar according to a tolerance parameter of Hu with the system of Lysiak and Lin to yield the predictable result of the suggestion component responds to the user query with the suggested models comprising a subset of the models selected, using the cognitive exploration system comprising the neural network, based on the vectors of component relations, where in the subset of the models are selected to be dissimilar to the model-related data according to a tolerance parameter indicative of degree of similarity. The motivation for doing so would be to select and recommend a model based on model dissimilarity values (Hu; Abstract).


Regarding claim 7, it is a method claim that corresponds to the steps of claim 1, and is rejected for the same reasons as claim 1.

Regarding claim 13, it is a computer product claim that corresponds to the steps of claim 1, and is rejected for the same reasons as claim 1.

Regarding claim 26, Lysiak discloses [a] system comprising: (Abstract; “In this paper, a new probabilistic model using measures of classifier competence and diversity is proposed. The multiple classifier system (MCS) based on the dynamic ensemble selection scheme was constructed using both developed measures”, which discloses a multiple classifier system for selecting an ensemble of classifiers)
a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: (Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, by virtue of the experiments being performed in MATLAB, a memory and processor that execute computer executable components.  Examiner notes that it is inherent that the Lysiak reference inherently uses a processor and memory to conduct the experiments performed in the paper in MATLAB)
an identification component that identifies models, wherein the models respectively comprise model components (Page 31, Column 1; “Let a pool of classifiers, i.e. a set of trained classifiers Ψ ¼ fψ1; ψ2; …; ψLg, be given. Let ψl : X-M ð1Þ be a classifier that produces a vector of discriminant functions ½dl1ðxÞ; dl2ðxÞ; …; dlMðxÞ for an object described by a feature vector xAX ”, which discloses the identification of a pool of classifiers of a set of models that are used in the analysis, the pools of classifiers comprising respective model components that are, under a broadest reasonable interpretation of the claim language, model configurations in that they produce a vector of discriminant functions for an object described by a feature vector; and Page 32, §4.1; “20 pruned decision tree classifiers with Gini splitting criterion” and “nine classifiers”, which further discloses, under a broadest reasonable interpretation of the claim language, the identification of a set of models (by virtue of them being used in the experiment) that comprise model components in the form of model configurations; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “identification component” which is a generic computing element that is inherently used in the experiment of Lysiak)
a determination component that determines, using the [[neural network]], one or more model relations among the respective model components and the model-related data, (Page 31, Column 1; “According to the presented concept, using probabilities (10), first we calculate pairwise diversity at the point xAX for all pairs of base classifiers ψl and ψk from the pool Ψ”, the pairwise diversity being the determination of one or more model relations among respective model components or model configurations; and Page 30, Equation 2; the equation is, under a BRI, the ML algorithm or classifier that determines model relations among the model components and model-related data to determine the appropriate ensemble of classifiers; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “determination component” which is a generic computing element that is inherently used in the experiment of Lysiak)
wherein the model relations comprise vectors of component relations between respective pairwise ones of the model components and the model-related data; and (Page 31, Column 1; “According to the presented concept, using probabilities (10), first we calculate pairwise diversity at the point xAX for all pairs of base classifiers ψl and ψk from the pool Ψ”, the pairwise diversity being the model relations; and Page 31, Equation 11; the equation, under a broadest reasonable interpretation of the claim language in view of the specification, computes a pairwise diversity that is one or more model relations that comprise a vector of component relations between respective pairwise ones of the model components (or model configurations).  The computed pairwise diversity metric results in the “vector”).
Lysiak fails to explicitly disclose but Lin discloses a suggestion component that receives a user request for suggested models, wherein the user request comprises model-related data, and the model-related data comprises a training data set and specifies a type of problem to be solved (Figure 7, Element 702; the figure discloses a suggestion component 702 that receives, under a BRI, a user query for suggested models, wherein the user query or request comprises model-related data such as an input type; and Column 1, Lines 60-63; “The one or more models that match the request are models that were trained using training data provided by a computing system other than the client-subscriber computing system”; and Column 2, Lines 40-43; “An intermediate model included in the predictive model repository can be identified that can be used with at least some of the one or more input types determined from the request to generate a predictive output that is of the first input type)
a learning component trains a [[neural network]] to determine model relations among the model components and the model-related data (Figure 5, Element 504;  the figure discloses, under a broadest reasonable interpretation of the claim language and in view of the 112a lack of written description issue, training a machine learning algorithm or predictive model to determine model relations among model components and model-related data; and Column 6, Lines 21-26; “The client computing system 204a is a computing system that uploads training data to the dynamic predictive modeling server system 306 to train one or more predictive models, and can be one of the client computing systems 204a-c, in this case 204a, described in reference to FIG. 2”; and Column 8, Lines 37-41 and Lines 56-61)
the suggestion component responds to the user query with the suggested models comprising a subset of the models selected [[using the neural network]], based on the vectors of component relations (Figure 7, Element 706; the figure discloses, under a BRI, responding to the user query 702 with the suggested or matched models 706 comprising a subset of models selected based on the vectors of component relations or model matching characteristics; and Column 20, Lines 22-30; “If the output type is not indicated (“No” branch of Step 706), then the input type (or types) can be used to determine what types of predictive outputs are available given the input type and the Subscription models included in the repository 104 (Step 708). For example, the model matching engine 105 can query the database that describes the trained models included in the repository 104 to find those with input types that match the input type (or types) received from the client Subscriber computing system”, the input types being in the form of a vectors of component relations; and Column 10, Lines 23-32; “Referring again to FIG. 5, each trained model is assigned a score that represents the effectiveness of the trained model. As discussed above, the criteria used to estimate effectiveness can vary. In the example implementation described, the criterion is the accuracy of the trained model and is estimated using a cross-validation score. Based on the scores, a trained predictive model is selected (Step 508). In some implementations, the trained models are ranked based on the value of their respective scores, and the top ranking trained model is chosen as the selected predictive model”)
Lysiak and Lin are analogous art because both are concerned with intelligent model selection.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning and model selection to combine the training and model suggestion of Lin with the system of Lysiak to yield the predictable result of a suggestion component that receives a user query for suggested models, wherein the user query comprises model-related data; the suggestion component responds to the user query with the suggested models comprising a subset of the models selected based on the vectors of component relations. The motivation for doing so would be to select from a plurality of trained predictive models (Lin; Abstract).
Lysiak and Lin fail to explicitly disclose but Hu discloses a neural network ([0039]; “Example algorithm types include classification, clustering, deep neural network (DNN), convolutional neural network (CNN), and recurrent neural network (RNN)”, the cognitive exploration system is broadly interpreted to be a machine learning algorithm that includes at least a neural network)
where in the subset of the models are selected to be dissimilar to the model-related data according to a tolerance parameter indicative of degree of similarity (Figure 1, Element 130; the figure discloses, under a broadest reasonable interpretation of the claim language, selecting a subset or at least one model of the models to be dissimilar to the model-related data (model dissimilarity values) according to a tolerance parameter indicative of a degree of similarity; and [0012]; “Optionally, in any of the preceding embodiments, the selecting comprises computing products for the first model node, wherein each product in the products is computed by multiplying the model dissimilarity value for each one of the model pairs and the path length for a shortest path between the first model node and one of the other model nodes that represents the different model. Optionally, the at least one model included in the recommendation includes at least one model that is associated with a product of the products having a value less than a threshold value” (emphasis added), the threshold value being, under a broadest reasonable interpretation of the claim language, the tolerance parameter that is indicative of a degree of similarity or dissimilarity, and this tolerance parameter indicates the degree of similarity because it is based on a product of model dissimilarity values and path lengths between models; and Abstract; “At least one of the different models is selected based on the model dissimilarity values and the path length”).
Lysiak, Lin, and Hu are analogous art because all are concerned with intelligent model selection.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning and model selection to combine the neural network and selecting a subset of model that are dissimilar according to a tolerance parameter of Hu with the system of Lysiak and Lin to yield the predictable result of the suggestion component responds to the user query with the suggested models comprising a subset of the models selected, using the cognitive exploration system comprising the neural network, based on the vectors of component relations, where in the subset of the models are selected to be dissimilar to the model-related data according to a tolerance parameter indicative of degree of similarity. The motivation for doing so would be to select and recommend a model based on model dissimilarity values (Hu; Abstract).


Regarding claim 30, it is a method claim that corresponds to the steps of claim 26, and is rejected for the same reasons as claim 26.


Regarding claims 2, 9, 15, 27, and 31, the rejection of claims 1, 7, 13, 26, and 30 are incorporated and Lysiak further discloses a distance component that computes distances between the pairwise ones of the model components and the model related data (Page 31, Equation 11; the equation discloses computing one or more distances between the pairwise ones of the model components (model configurations) corresponding to at least two of the set of models, and this the pairwise diversity for all pairs of base classifiers; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “distance component” which is a generic computing element that is inherently used in the experiment of Lysiak).

Regarding claims 3, 10, 16, 28, and 32, the rejection of claims 1, 2, 7, 9, 13, 15, 26, 27, 30, and 31 are incorporated and Lysiak further discloses the subset of the models are selected based further on the distances as represented in the vectors (Page 31, Column 1; “It should be noted that two different possibilities to optimize the problem of selecting the classifier ensemble have been proposed below. Due to the differences in the defined objectives and constraints, we use the non-pairwise diversity measure (12) for Problem 1 and the pairwise one (11) for Problem 2”, which discloses suggesting or selecting a subset of the models based on a distance computed by a diversity measure; and see generally Page 31, §3; the section discloses the dynamic selection of an ensemble; and Page 29, Column 2; “In this paper, the authors tried to create such a model which will select the best classifiers (most competent) while trying to differentiate their wrong answers”; and Page 34, Column 1; “Therefore, the ensemble of classifiers selected by the proposed method consist of only competent classifiers.” Note that the selected or “suggested” subset of the set of models are the subset of models or classifiers ultimately selected for inclusion in the ensemble of classifiers; and Page 32, Tables 1 and 2; the tables disclose the pseudocode that use the diversity measure (that computes the distances) to ultimately suggest or select a subset of models).

Regarding claim 6, 12, and 17, the rejection of claims 1, 7, and 13 are incorporated and Lysiak further discloses wherein the respective model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information (Page 31, Column 1; “Let a pool of classifiers, i.e. a set of trained classifiers Ψ ¼ fψ1; ψ2; …; ψLg, be given. Let ψl : X-M ð1Þ be a classifier that produces a vector of discriminant functions ½dl1ðxÞ; dl2ðxÞ; …; dlMðxÞ for an object described by a feature vector xAX ”, which discloses the identification of a pool of classifiers of a set of models that are used in the analysis, the pools of classifiers comprising respective model components that are, under a broadest reasonable interpretation of the claim language, model configurations in that they produce a vector of discriminant functions for an object described by a feature vector).


Claims 4, 11, 29, and 33 are rejected under 35 U.S.C. § 103 as being obvious over Lysiak in view of Lin and Hu and further in view of Giacinto et al. (Giacinto et al., “Design of Effective Multiple Classifier Systems by Clustering of Classifiers”, Sep., 7, 2000, Proceedings 15th International Conference on Pattern Recognition. ICPR-2000, pp. 160-163, hereinafter “Giacinto”).

	Regarding claims 4, 11, 29, and 33, the rejection of claims 1, 2, 7, 9, 26-27, and 30-32 are incorporated and Lysiak further discloses the suggestion component and the distance component (Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, a “suggestion component” and a “distance component” which are generic computing elements that are inherently used in the experiment of Lysiak).
Lysiak fails to explicitly disclose suggests the subset of the models based on a comparison of the distances to a tolerance parameter.
Giacinto discloses the subset of the models are selected based further on a comparison of the distances to a tolerance parameter (Page 162, Column 1; “In order to perform such a clustering of classifiers, it is easy to see that a “distance” measure between two clusters of classifiers is also necessary. We defined the distance between any two clusters C, and C, as the maximum “distance” between two classifiers belonging to such clusters . . . In particular, for each cluster, the classifier that exhibits the maximum average distance from all other clusters is chosen”, which discloses, under a broadest reasonable interpretation of the claim language read in view of the definition of a “tolerance parameter” in the specification, suggesting or choosing a subset of the set of models (subset C* cluster) based on a comparison to a tolerance parameter, which is the maximum average distance of one classifier from all other clusters).
Lysiak, Lin, Hu, and Giacinto are analogous art because all are concerned with model selection in ensembles of machine learning models.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning and model selection to combine the tolerance parameter of Giacinto with the system of Lysiak and Lin and Hu to yield the predictable result of suggests the subset of the models based on a comparison of the distances to a tolerance parameter. The motivation for doing so would be to select a subset of classifiers formed by the most error-independent classifiers (Giacinto; Abstract).


Claims 5, 8, and 14 are rejected under 35 U.S.C. § 103 as being obvious over Lysiak in view of Lin and Hu and further in view of Gibiansky et al. (US 20160110657 A1, hereinafter “Gibiansky”).

Regarding claim 5, the rejection of claim 1 is incorporated and Lysiak further discloses the learning component (Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, a “learning component” which is a generic computing element that is inherently used in the experiment of Lysiak)  and
the cognitive exploration system (Page 30, Equation 2; the equation is, under a BRI, the ML algorithm or classifier that determines model relations among the model components and model-related data to determine the appropriate ensemble of classifiers, and the “cognitive exploration system” is interpreted as software or a machine learning algorithm in view of paragraph [0028] of the originally filed specification).
Lysiak and Lin fail to explicitly disclose but Hu discloses the cognitive exploration system comprising a neural network ([0039]; “Example algorithm types include classification, clustering, deep neural network (DNN), convolutional neural network (CNN), and recurrent neural network (RNN)”, the cognitive exploration system is broadly interpreted to be a machine learning algorithm that includes at least a neural network).
The motivation to combine, Lysiak, Lin, and Hu is the same as discussed above with respect to claim 1.
Lysiak fails to explicitly disclose but Gibiansky discloses updates . . .  based on user feedback ([0108]; “For experienced users, besides specifying the data, a user can also control the tuning process by providing user-provided information with different commands”; and Figure 5, Element 514).
Lysiak, Lin, Hu and Gibiansky are analogous art because all are concerned with model selection.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning and model selection to combine the user feedback of Gibiansky with the system of Lysiak and Lin to yield the predictable result of updates the model relations based on user feedback. The motivation for doing so would be to automatically decide a model based on input data and parameter settings (Gibiansky; [0106]).

Regarding claim 8, the rejection of claim 7 is incorporated and Lysiak further discloses the machine learning algorithm (Page 30, Equation 2; the equation is, under a BRI, the ML algorithm or classifier that determines model relations among the model components and model-related data to determine the appropriate ensemble of classifiers).
Lysiak fails to explicitly disclose but Gibiansky discloses updating, by the device, . . . based on user feedback ([0108]; “For experienced users, besides specifying the data, a user can also control the tuning process by providing user-provided information with different commands”; and Figure 5, Element 514).
The motivation to combine Lysiak, Lin, Hu and Gibiansky is the same as discussed above with respect to claim 8.

Regarding claim 14, the rejection of claim 13 is incorporated and Lysiak further discloses the machine learning algorithm (Page 30, Equation 2; the equation is, under a BRI, the ML algorithm or classifier that determines model relations among the model components and model-related data to determine the appropriate ensemble of classifiers).
Lysiak fails to explicitly disclose but Gibiansky discloses update . . . based on user feedback ([0108]; “For experienced users, besides specifying the data, a user can also control the tuning process by providing user-provided information with different commands”; and Figure 5, Element 514).
The motivation to combine Lysiak, Lin, Hu and Gibiansky is the same as discussed above with respect to claim 8.

Response to Arguments

Applicant’s arguments and amendments, filed on 3/7/2022, with respect to the 35 U.S.C. § 112(a) rejection of claims 1-17 and 26-33 have been considered and are persuasive.  The 35 U.S.C. § 112(a) rejection of claims 1-17 and 26-33 is withdrawn.

Applicant’s arguments and amendments, filed on 3/7/2022, with respect to the 35 U.S.C. § 101 rejection of claims 1-17 and 26-33 have been considered and are persuasive.  The 35 U.S.C. § 101 rejection of claims 1-17 and 26-33 is withdrawn.

Applicant’s arguments and amendments, filed on 3/7/2022, with respect to the 35 USC § 103 rejection of independent claims 1, 7, 13, 26, and 30 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection to reject independent claims 1, 7, 13, 26, and 33. Lysiak, Lin, and Hu are now being used to render claims 1, 7, 13, 26, and 33 obvious under 35 USC § 103.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127